CUDAHY, Circuit Judge,
concurring in part and dissenting in part.
I agree that, particularly after Summit Health, Ltd. v. Pinhas, 500 U.S. 322, 111 S.Ct. 1842, 114 L.Ed.2d 366 (1991), and Hammes v. AAMCO Transmissions, Inc., 33 F.3d 774 (7th Cir.1994), the present complaint is sufficient to withstand challenge on jurisdictional grounds since there is a sufficient nexus to interstate commerce.
I have greater difficulty, however, in concluding that the complaint fails to state a claim upon which relief can be granted. As the majority points out, in the vast majority of cases involving “staffing decisionfs] at a single hospital,” where violations of Section 1 of the Sherman Act have been alleged, plaintiffs have failed to show that the restraint on trade was unreasonable. The pleadings here do indeed involve staffing decisions in a single hospital, but those decisions allegedly concern the competitive relations of nurse anesthetists and physician anesthetists. The circumstances alleged seem to me adequate to invoke Section 1 of the Sherman Act. To the extent that Seglin v. Esau, 769 F.2d 1274, 1280 (7th Cir.1985), might suggest otherwise, I believe the authority of that case has been severely undermined by Summit Health and AÁMCO Transmissions.
It may well be that the allegations here cannot withstand any analysis under the Rule of Reason, see, e.g., Dos Santos v. Columbus-Cuneo-Cabrini Medical Center, 684 F.2d 1346, 1352 (7th Cir.1982), but that question — which requires calculations of the degree of restraint and of the relevant market — does not lend itself to a decision on the pleadings alone. Id. Certainly the majority of the Section 1 decisions that have ultimately rejected the plaintiffs claims have not been made on the pleadings (in fact, of the cases cited by the majority, all but two, Pudlo v. Adamski, 789 F.Supp. 247 (N.D.Ill.1992); Boczar v. Manatee Hospitals & Health Systems, 731 F.Supp. 1042 (M.D.Fla.1991), were decided on summary judgment or after trial).
I would reverse, and therefore dissent on the ground indicated.